Citation Nr: 9922853	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for arteriosclerotic and 
hypertensive cardiovascular disease, formerly classified as 
hypertension, currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active service from April 1975 to April 
1983 and from August 1990 to June 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1996 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA) which denied an 
evaluation in excess of 10 percent for hypertension.  In 
November 1997, a hearing was held in Washington, D.C. before 
the undersigned Member of the Board.  A transcript of the 
hearing is of record.

The Board remanded the case in January 1998.  The development 
requested on remand was completed to the extent possible, and 
the case has been returned to the Board for continuation of 
appellate review. 


FINDING OF FACT

Arteriosclerotic/hypertensive heart disease, status post 
myocardial infarction is manifested primarily by slight 
cardiac enlargement and some left ventricular dilatation; 
diastolic blood pressure is predominantly below 100; 
essential hypertension is well-controlled with 
antihypertensive medication.


CONCLUSION OF LAW

A 30 percent rating for arteriosclerotic/hypertensive heart 
disease, status post myocardial infarction, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7 and 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006, 7007 
(effective on and after January 12, 1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

An electrocardiogram (EKG) was performed by the service 
department, on October 23, 1993, for the purpose of a 
quadrennial physical examination.  It was found that the 
veteran had normal sinus rhythm with frequent premature 
ventricular complexes in a pattern of bigeminy; also recorded 
was a nonspecific T wave abnormality and a prolonged QT 
interval.  

A VA examination for the purpose of evaluating hypertension 
was performed in April 1996.  The veteran related that she 
was taking Plendil, hydrochlorothiazide and Premarin.  She 
indicated that her blood pressure had been fluctuating.  
Clinical inspection revealed that blood pressure was as 
follows:  sitting 168/120, standing 160/118, and supine 
164/110.  Auscultation revealed normal sinus rhythm.  No 
murmurs were appreciated.  There was no cardiomegaly to 
percussion.  The pertinent diagnosis was status post, past 
history of hypertension, on treatment.

A review of VA medical records, associated with the claims 
folder pursuant to the Board's January 1998 remand order, 
discloses that an EKG examination on October 26, 1993 
revealed normal sinus rhythm with occasional premature 
ventricular complexes and occasional premature atrial 
complexes.  The tracing was found to be consistent with an 
inferior infarct.  Additionally, EKG's in March 1996 and in 
October 1996 were interpreted as showing evidence of a past 
inferior infarct.  A chest x-ray examination in December 1996 
showed borderline heart size, compensation.  A 24-hour heart 
monitor, conducted in March 1997, disclosed normal sinus 
rhythm and no evidence of any atrioventricular or 
intraventricular conduction disturbances.  However, also 
noted was frequent multiform ventricular ectopic activity, as 
well as rare supraventricular ectopy.  An echocardiogram, 
performed in May 1997, was interpreted as abnormal, and it 
was concluded that the veteran had a dilated left ventricle 
with normal systolic function.  

Associated with the claims folder are VA outpatient treatment 
entries dated from February 1990 through February 1998.  They 
reflect that the veteran received ongoing evaluation and 
treatment for essential hypertension.  She received 
antihypertensive medication.  Diastolic blood pressure 
readings were predominantly below 100, and the assessment was 
that hypertension was controlled.

A hearing was held in Washington, D.C. before the undersigned 
Member of the Board in November 1997.  In testimony, the 
veteran stated that she experiences dizziness about two to 
three times per month; that she suffers headaches about one 
to two times per month; and that she has "thickening" of 
the heart muscles.  She related that her diastolic blood 
pressure is greater than 110 most of the time, and noted that 
she has measured her blood pressure at home and has recorded 
diastolic readings ranging from 106 to 126.  She stated that 
she takes two medications, Clonidine and Spironolactone, for 
hypertension.  She reported that her blood pressure rose, 
acutely, to about 190/130, in July 1995, after she underwent 
foot surgery.

A VA cardiology examination was performed in May 1998.  It 
was stated that hypertension had been present since 1982 and 
that the veteran was receiving antihypertensive medication.  
She denied chest pain or shortness of breath.  She indicated 
that she had occasional dizzy spells.  The following blood 
pressure readings were obtained:  160/100, 162/104, and 
160/104.  The diagnosis was hypertension, on treatment.

Pursuant to the Board's January 1998 remand order, the RO 
obtained extensive VA medical records, including a duplicate 
summary of hospitalization from July 12, 1995 to July 13, 
1995, when the veteran was evaluated for multiple premature 
ventricular contractions.  However, the requested report of 
any cardiovascular consultation, held during that period of 
hospitalization, was not obtained.  The Board notes that the 
RO has documented its diligent efforts to obtain all records 
requested by the remand order.  Having reviewed the evidence 
which has been associated with the record, the Board is 
satisfied that there is sufficient evidence for the 
disposition of this appeal, as explained below in the reasons 
and bases portion of the decision.  

II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1998).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  


The criteria which follow are for evaluating arteriosclerotic 
heart disease.  A 100 percent rating is warranted during and 
for 6 months following acute illness from coronary occlusion 
or thrombosis, with circulatory shock, etc.  After 6 months, 
a 100 percent rating is also warranted, with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment precluded.  A 60 
percent rating is warranted following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible.  A 30 percent rating is 
warranted following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack, ordinary 
manual labor feasible.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (effective prior to January 12, 1998).

Infarction of the myocardium, due to thrombosis or embolism, 
is rated on the basis of arteriosclerotic heart disease.  
38 C.F.R. § 4.104, Diagnostic Code 7006 (effective prior to 
January 12, 1998).

The criteria which follow are for evaluating hypertensive 
heart disease.  A 100 percent rating is warranted with are 
definite signs of congestive heart failure, more than 
sedentary employment precluded.  A 60 percent rating is 
warranted with marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may later have been reduced, dyspnea on exertion, more 
than light manual labor is precluded.  A 30 percent rating is 
warranted with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion.  38 C.F.R. § 4.104, Diagnostic Code 7007 (effective 
prior to January 12, 1998).


The criteria which follow are for evaluating hypertensive 
vascular disease (essential hypertension).  A 60 percent 
rating is warranted when diastolic pressure is predominantly 
130 or more and there are severe symptoms.  A 40 percent 
rating is warranted when diastolic pressure is predominantly 
120 or more and there are moderately severe symptoms.  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more with definite symptoms.  A 10 
percent rating is warranted when diastolic pressure is 
predominantly 100 or more.  NOTE (1):  For the 40 percent and 
the 60 percent ratings under code 7101, there should be 
careful attention to diagnosis and repeated blood pressure 
readings.  NOTE (2):  When continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective prior to January 12, 1998).

The criteria which follow are for evaluating a myocardial 
infarction.  A 100 percent rating is warranted during and for 
three months following myocardial infarction, documented by 
laboratory tests.  Thereafter, the following ratings are for 
application.  A 100 percent rating is warranted for a history 
of documented myocardial infarction, resulting in:  Chronic 
congestive heart failure, or; workload of 3 MET's or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 60 percent rating is warranted for a 
history of documented myocardial infarction, resulting in:  
More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 MET's but not 
greater than 5 MET's results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 percent to 50 percent.  A 30 
percent rating is warranted for a history of documented 
myocardial infarction, resulting in:  Workload of greater 
than 5 MET's but no greater than 7 MET's results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 10 percent rating is warranted 
for a history of documented myocardial infarction, resulting 
in:  Workload of greater than 7 MET's but not greater than 10 
MET's results in dyspnea, fatigue, angina, dizziness, or 
syncope or; continuous medication required.  38 C.F.R. 
§ 4.104, DC 7005 (effective on and after January 12, 1998).


Essentially duplicate criteria are provided for evaluating 
arteriosclerotic heart disease (38 C.F.R. § 4.104, DC 7005) 
and hypertensive heart disease (38 C.F.R. § 4.104, DC 7007).  
Both diagnostic codes became effective on January 12, 1998.

The criteria which follow are for evaluating hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  A 60 percent rating is warranted when 
diastolic pressure is predominantly 130 or more.  A 40 
percent rating is warranted when diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more.  A 10 
percent rating is warranted when diastolic pressure is 
predominantly 100 or more, or; when systolic pressure is 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
NOTE: (1):  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  NOTE (2):  Evaluate hypertension 
due to aortic insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, as part of the condition 
causing it rather than by a separate evaluation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (effective on and after January 
12, 1998).


When regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the appellant is 
entitled to a decision on the claim under criteria which are 
most favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

A review of the record discloses that the veteran's essential 
hypertension remains well-controlled with medication.  
Diastolic blood pressure readings are predominantly below 
100.  Neither the old nor the revised criteria for evaluating 
essential hypertension provides a basis for assignment of a 
rating in excess of 10 percent for that disorder.  However, 
the medical evidence now of record establishes that the 
veteran has hypertensive cardiovascular disease, as well as 
arteriosclerotic heart disease, status post myocardial 
infarction.  


In this case, the revised rating criteria with respect to 
evaluating arteriosclerotic heart disease, following a 
myocardial infarction, as well as hypertensive heart disease, 
are more favorable to the appellant than the former rating 
criteria.  Here, there is x-ray evidence of at least some 
cardiac enlargement and echocardiographic evidence of left 
ventricular dilatation.  These findings establish entitlement 
to assignment of a 30 percent rating under the current 
criteria set forth by Diagnostic Codes 7005-7006-7007.  At 
the same time however, clinical findings of sufficient 
severity to produce the symptom complex necessary to support 
assignment of a 60 percent rating, under the applicable 
diagnostic codes, have not been demonstrated.  38 C.F.R. 
§ 4.7 (1998).  In reaching its determination, the Board has 
been mindful of the doctrine of the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

A 30 percent rating for arteriosclerotic/hypertensive heart 
disease, status post myocardial infarction is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

